PER CURIAM:
Perry Mason, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2013) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we deny Mason’s motion to take judicial notice or modify record and affirm. Mason v. Atkinson, No. 9:11-cv-01655-RMG, 2013 WL 221189 (D.S.C. Jan. 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.